Order filed July 28, 2016




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00952-CV
                                    ____________

                        GIOVANNY LAGUAN, Appellant

                                          V.

   FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A FANNIE
                        MAE, Appellee


                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                   Trial Court Cause No. 15-CCV-055845

                                     ORDER

      Appellant’s brief was due July 15, 2016. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 12, 2016,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM